Citation Nr: 9931337	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-45 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the bladder 
and colon polyps as a result of exposure to ionizing and/or 
non- ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1962 to March 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for cancer of the bladder and colon polyps as a result of 
alleged exposure to ionizing radiation.  The Board remanded 
this case in November 1997, and following completion of the 
requested development, the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  Cancer of the bladder and colon polyps were first 
diagnosed and treated many years after service.

2.  There is no competent evidence showing that the appellant 
was exposed to ionizing and/or non- ionizing radiation in 
service.

3.  There is no competent medical evidence of record linking 
the appellant's cancer of the bladder and/or colon polyps to 
active service, to include the alleged exposure to non- 
ionizing radiation and ionizing radiation.


CONCLUSION OF LAW

The claim for service connection for cancer of the bladder 
and colon polyps as a result of exposure to ionizing and/or 
non- ionizing radiation during service is not well grounded, 
and there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his cancer of the bladder and 
colon polyps stem from his exposure to ionizing radiation 
and/or non- ionizing radiation during service.  In this 
respect, he claims that, while assigned to the A Battery, 1st 
Missile Battalion, 61st Artillery CTAFV, California, ARAD 
COM, he was exposed to ionizing radiation as a member of the 
warhead team which mated or disassembled nuclear warheads for 
Nike missiles.  He contends that, since he was not provided a 
film badge, unexpected radiological discharges from the 
nuclear weapons were not measured.  He indicates that his 
exposure occurred during the time period from June 1962 to 
March 1965.  He denies any post- service exposure to ionizing 
and/or non- ionizing radiation.  He further states that his 
physicians feel that his cancer of the bladder and colon 
polyps are related to his exposure to ionizing radiation in 
service.  

The appellant also contends that he was exposed to non- 
ionizing radiation while repairing radar components and 
target tracking radars.  In this respect, he alleges 5- 6 
incidents, lasting 15- 20 seconds in duration, in which his 
body was exposed to an activated radar beam.  He recalls 
receiving minor sunburn to his exposed areas of skin at those 
times.  He provided a picture of the radar installation in 
question.  He indicates that military physicians told him 
that he would "pay" for such exposure later on in life.  He 
further alleges that the computers present at the work sites 
exposed him to radiation.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of cancer of the 
bladder and/or colon polyps.  There are no records of 
treatment for sunburn.  His separation examination, dated in 
February 1965, indicated "normal" clinical evaluations of 
the anus, rectum and genitourinary systems.  His personnel 
records do show that he served as a missile crewman, tracking 
operator, firing panel operator and "Sr. Lchr Crwn" with 
the "BtryA1Ms1Bn61ArtyTAFBCalif."  There is no recorded 
history of exposure to ionizing and/or non- ionizing 
radiation.

Post- service, medical records from Martin Memorial Hospital 
show that colon polyps were discovered by flexible 
sigmoidoscopy following the appellant's complaint of some 
rectal bleeding in 1991.  He underwent polypectomy in June 
1991.  He was first seen for complaint of microscopic and 
gross hematuria with report of a one- year history of outlet 
obstructive symptoms in May 1995.  A flexible cystoscopy 
revealed a papillary appearing bladder tumor.  He underwent a 
transurethral resection of the bladder tumor in June 1995, 
and biopsy results indicated a diagnosis of moderately 
differentiated papillary transitional cell carcinoma.  

In a letter dated in March 1998, the Chief of the Dosimetry 
Branch of the U.S. Army Radiation Standards and Dosimetry 
Laboratory indicated that there were no records showing that 
the appellant was exposed to ionizing radiation during 
service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rocker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Cancer of the bladder, which is a form of cancer of the 
urinary tract, is specifically listed as a disease related to 
exposure to radiation under 38 C.F.R. § 3.309(d)(2)(xv).  
Additionally, such disease, as a form of cancer, may be 
deemed a radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2)(xiii).  Colon polyps, however, are not one of 
the listed diseases entitled to presumptive service 
connection under either 38 C.F.R. § 3.309 or §3.311.

As a prerequisite for application of the presumptive 
provisions of 38 C.F.R. §§ 3.309, it must first be shown that 
the veteran was a "radiation exposed veteran" as defined 
under VA laws and regulations.  38 C.F.R. § 3.309(3)(i) 
(1998).  These provisions refer to claims involving exposure 
by atmospheric testing of nuclear weapons or the occupation 
of Hiroshima or Nagasaki, Japan during time periods mostly 
pre- dating the appellant's active service.  He has not 
alleged, and it has not been shown, that he participated in 
Operations DOMINIC I or DOMINIC II/PLOWSHARE during his 
active service.  See 38 C.F.R. § (d)(3)(iv)(R)- (s) (1999).  
This being the case, he cannot be said to have been a 
"radiation exposed veteran" under the provisions of 
38 C.F.R. § 3.309.

The presumptive provisions involving radiogenic diseases are 
applicable for claims involving "other" exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(2)(iii) (1999).  
Service records, as well as research conducted by the U.S. 
Army Radiation Standards and Dosimetry Laboratory, do not 
show that he was exposed to ionizing radiation.  The 
appellant's testimony, in and of itself, is insufficient to 
well ground this claim as he is not competent to testify to 
matters not susceptible to lay knowledge.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (citing Rule 702 of the 
Federal Rules of Evidence which requires that "scientific, 
technical, or other specialized knowledge" can only be 
provided by a "witness qualified as an expert by knowledge, 
skill, experience, training or education").  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.311 are inapplicable.

Nonetheless, the appellant can establish service connection 
for cancer of the bladder and colon polyps under the general 
laws and regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).  See also 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998).  A 
malignant tumor that is manifested to a degree of 10 percent 
or more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, the evidence clearly shows that the appellant's 
cancer of the bladder and colon polyps were first manifested, 
and diagnosed, many years following service.  There is no 
competent medical evidence of record linking his cancer of 
the bladder and/or colon polyps to active service, to include 
the alleged exposure to non- ionizing radiation and ionizing 
radiation.  In this respect, his lay opinion is insufficient 
to establish that he was exposed to ionizing and/or non- 
ionizing radiation in service.  Espiritu, 2 Vet.App. 492 
(1992).  Even assuming, arguendo, that he was exposed to non- 
ionizing radiation, his lay opinion as to a causal 
relationship between this alleged exposure and the 
development of his disease processes is not probative because 
he is not considered competent on what is essentially a 
question of medical etiology.  Id.  Additionally, his lay 
account of what physicians may have told him cannot 
supplement the requirement of a competent medical diagnosis 
in the context of determining well groundedness.  See 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

Accordingly, the Board must deny the appellant's claim for 
service connection for cancer of the bladder and colon polyps 
as a result of exposure to ionizing and/or non- ionizing 
radiation during service as not well grounded.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

In a recent decision, the United States Court of Appeals for 
Veterans Claims held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim.  Morton v. West, 12 Vet.App. 477, 486 (1999).  See 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert 
denied, ____ U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998).  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  See Graves v. Brown, 8 Vet.App. 522 
(1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  He has testified before the RO, 
and he has submitted medical records from his private 
providers of care.  Additionally, he has provided a picture 
of the radar installation which he claims caused his exposure 
to non- ionizing radiation.  He has also indicated that he 
does not believe any additional sources of relevant 
information are available concerning the present claim.  As 
such, the Board is satisfied that the obligation imposed by 
section 5103(a) has been satisfied.


ORDER

Service connection for cancer of the bladder and colon polyps 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

